DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iriyama et al. (US 2004/0188726) (hereafter Iriyama).
Regarding claim 1, Iriyama discloses a method of forming a semiconductor device, the method comprising: 
forming a dummy gate 48 (Figs. 3A-3C, paragraph 0086) over a first channel region (portion of 10 between 36a in Fig. 3B) and a second channel region (portion of 10 between 26a in Fig. 3A); 
depositing one or more dielectric layers 40 (Fig. 3A, paragraph 0085) adjacent the dummy gate 48 (Fig. 3A); 
removing (see Fig. 4A, paragraph 0090) the dummy gate to form a first recess 52 (Fig. 4A, paragraph 0090) in the one or more dielectric layers 40 (Fig. 4A); 
forming a plurality of conductive layers (18 and 20 in Fig. 5A, paragraph 0094) in the first recess 52 (Fig. 5A), wherein forming the plurality of conductive layers (18 and 20 in Fig. 5A) comprises: 
forming a first conductive layer 18 (Figs. 5A-5C) over the first channel region (portion of 10 between 36a in Fig. 5B) and the second channel region (portion of 10 between 26a in Fig. 5A); and 
removing (see Fig. 6C, paragraph 0094) the first conductive layer 18 (Figs. 5A-5C) from over the first channel region (portion of 10 between 36a in Fig. 6B), wherein the first conductive layer 18 (Fig. 6A) remains over the second channel region (portion of 10 between 26a in Fig. 6A); 
after forming the plurality of conductive layers (18 and 20 in Fig. 5A), removing a portion (see Figs. 6C and 7C, wherein a portion of 18 and 20 are removed) of the plurality of conductive layers to form a second recess 56 (Fig. 7B, paragraph 0096), the second recess extending to a bottom surface of the plurality of conductive layers (18 and 20 in Fig. 7C), wherein the second recess exposes a sidewall of the first conductive layer 18 (Fig. 7C); and 
after forming the second recess 56 (Fig. 7B, paragraph 0096), depositing a dielectric fill material 28 (Fig. 8B, paragraph 0097) in the second recess 56 (Fig. 8B).  
Regarding claim 2, Iriyama further discloses the method of claim 1, wherein the dielectric fill material 28 (Fig. 9C) directly contacts each of the plurality of conductive layers (18 and 20 in Fig. 9C) over the first channel region (region of 10 between 12 covered by 30 and 32 in Fig. 9C).  
Regarding claim 3, Iriyama further discloses the method of claim 1, wherein the dielectric fill material 28 (Fig. 9C) directly contacts each of the plurality of conductive layers (18 and 20 in Fig. 9C) over the second channel region (region of 10 between 12 covered by 18 and 20 in Fig. 9C).  
Regarding claim 4, Iriyama further discloses the method of claim 1, further comprising forming a gate dielectric 46 (Figs. 3A-3C, paragraph 0081) prior to forming the plurality of conductive layers (18 and 20 in Fig. 5A).  
Regarding claim 5, Iriyama further discloses the method of claim 4, wherein forming the gate dielectric 46 (Figs. 3A-3C, paragraph 0081) is performed prior to forming the dummy gate 48 (Fig. 3A, paragraph 0086), wherein the plurality of conductive layers (18 and 20 in Figs. 5B-5C) is formed on the gate dielectric 46 (Figs. 5A-5C).  
Regarding claim 6, Iriyama further discloses the method of claim 1, further comprising forming a gate dielectric 24 (Figs. 1A-1B, paragraph 0067) prior to forming the plurality of conductive layers (18 and 20 in Fig. 5A);
wherein the dielectric fill material 28 (Fig. 8B, paragraph 0097) directly contacts the gate dielectric 24 (Fig. 8B).  
Regarding claim 7, Iriyama further discloses the method of claim 1, further comprising forming a gate dielectric 24 (Figs. 1A-1B, paragraph 0067) prior to forming the plurality of conductive layers (18 and 20 in Fig. 5A);
wherein the dielectric fill material 28 (Fig. 8B, paragraph 0097) extends completely through the gate dielectric 24 (Fig. 8B).  

Allowable Subject Matter
Claims 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Yu et al. (US 20110034019), discloses the plurality of layers (161, 163, 167, and 169 in Fig. 1E-2) comprises at least a first layer 161 (Fig. 1E-2) over the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2), wherein the first layer 161 (Fig. 1E-2) terminates over a region (region between 161 and 169 in Fig. 1E-2) interposed between the first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1E-2) and the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2) but fails to disclose patterning the plurality of layers to form a second recess, wherein a bottom surface of the second recess is a dielectric surface; and filling the second recess with a dielectric material, wherein a first number of the plurality of layers extends over the first channel region on a first side of the dielectric material and a second number of the plurality of layers extends over the second channel region on a second side of the dielectric material, the first number being different than the second number. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: patterning the plurality of layers to form a second recess, wherein a bottom surface of the second recess is a dielectric surface; and filling the second recess with a dielectric material, wherein a first number of the plurality of layers extends over the first channel region on a first side of the dielectric material and a second number of the plurality of layers extends over the second channel region on a second side of the dielectric material, the first number being different than the second number in combination with other elements of claim 8.
In addition, a closest prior art, Yu et al. (US 20110034019), discloses the plurality of conductive layers (161, 163, 167, and 169 in Fig. 1E-2) comprises a first plurality of conductive layers (167 and 169 in Fig. 1E-2) over the first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1E-2) and a second plurality of conductive layers (161 and 163 in Fig. 1E-2) over the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2) but fails to disclose after depositing the plurality of conductive layers, forming a second recess in the plurality of conductive layers, the second recess extending to an underlying dielectric layer, the second recess isolating the first plurality of conductive layers from the second plurality of conductive layers; and filling the second recess with a dielectric material. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: after depositing the plurality of conductive layers, forming a second recess in the plurality of conductive layers, the second recess extending to an underlying dielectric layer, the second recess isolating the first plurality of conductive layers from the second plurality of conductive layers; and filling the second recess with a dielectric material in combination with other elements of claim 15.

A closest prior art, Yu et al. (US 20110034019), discloses a method of forming a semiconductor device, the method comprising: forming one or more dielectric layers 153 (Fig. 1A-2, paragraph 0045) over a substrate 100 (Fig. 1A-2, paragraph 0046), the one or more dielectric layers 153 (Fig. 1A-2) having a first recess 187 (Fig. 1B-2, paragraph 0046), the first recess 187 (Fig. 1B-2, paragraph 0046) extending over a first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1B-2) and a second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1B-2); filling the first recess 187 (Fig. 1B-2) to form a first gate electrode (167 and 169 in Fig. 1E-2) over the first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1E-2) and a second gate electrode (161 and 163 in Fig. 1E-2) over the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2), filling the first recess 187 (Fig. 1B-2) comprising forming a plurality of layers (161, 163, 167, and 169 in Fig. 1E-2, paragraphs 0047 and 0050), wherein the plurality of layers (161, 163, 167, and 169 in Fig. 1E-2) comprises at least a first layer 161 (Fig. 1E-2) over the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2), wherein the first layer 161 (Fig. 1E-2) terminates over a region (region between 161 and 169 in Fig. 1E-2) interposed between the first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1E-2) and the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2) but fails to teach patterning the plurality of layers to form a second recess, wherein a bottom surface of the second recess is a dielectric surface; and filling the second recess with a dielectric material, wherein a first number of the plurality of layers extends over the first channel region on a first side of the dielectric material and a second number of the plurality of layers extends over the second channel region on a second side of the dielectric material, the first number being different than the second number as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-14 depend on claim 8.
In addition, a closest prior art, Yu et al. (US 20110034019), discloses a method of forming a semiconductor device, the method comprising: forming a dummy gate 173 (Fig. 1A-2, paragraph 0046) over a substrate 100 (Fig. 1A-2, paragraph 0046), the dummy gate 173 (Fig. 1A-2) overlying a first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1A-2) and a second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1A-2); forming one or more dielectric layers 153 (Fig. 1A-2, paragraph 0045) adjacent the dummy gate 173 (Fig. 1A-2); removing (see Fig. 1B-2, paragraph 0046) the dummy gate to form a first recess 187 (Fig. 1B-2, paragraph 0046); and depositing a plurality of conductive layers (161, 163, 167, and 169 in Fig. 1E-2, paragraphs 0047 and 0050) in the first recess 187 (Fig. 1B-2), wherein the plurality of conductive layers (161, 163, 167, and 169 in Fig. 1E-2) comprises a first plurality of conductive layers (167 and 169 in Fig. 1E-2) over the first channel region (portion of 100 between leftmost 105 and middle 105 in Fig. 1E-2) and a second plurality of conductive layers (161 and 163 in Fig. 1E-2) over the second channel region (portion of 100 between middle 105 and rightmost 105 in Fig. 1E-2) but fails to teach after depositing the plurality of conductive layers, forming a second recess in the plurality of conductive layers, the second recess extending to an underlying dielectric layer, the second recess isolating the first plurality of conductive layers from the second plurality of conductive layers; and filling the second recess with a dielectric material as the context of claim 15. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 16-20 depend on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813